*203Order, Supreme Court, New York County (William J. Davis, J.), entered July 23, 2004, which, to the extent appealed from, disapproved payment of $39,000 in extraordinary guardianship commissions claimed for services rendered in 2002 and 2003, reduced the fee to the guardian-attorney from a requested $117,830 to $37,500, disapproved a $2,000 claim for legal fees in connection with recovery of estate assets from a bank, and reduced by the principal sum of $5,000 the requested legal fees for retention of outside counsel, unanimously affirmed, without costs.
Disapproval of a contingency fee arrangement for legal services in connection with reinstatement and recovery of proceeds under an insurance policy was a provident exercise of judicial discretion. The court offered a clear and concise explanation for its rationale in awarding fees, and reasonably compensated petitioner for legal services rendered.
Denial of the request for an extraordinary guardianship fee in connection with the Fleet Bank matter was also proper, inasmuch as the services rendered were essentially routine. Similarly, the court properly denied the request for extraordinary guardianship fees for work performed throughout 2002 and 2003, since those services were not beyond those expected of a guardian (see Mental Hygiene Law §§ 81.20, 81.21).
Reduction of the requested fee for outside counsel was also proper, since an attorney may be compensated from estate funds only for services that benefit the estate (Matter of Rodken, 2 AD3d 1008 [2003]) and are necessary to its administration (Matter of Ress, 8 AD3d 114 [2004]). Concur—Tom, J.P., Andrias, Marlow, Sullivan and Catterson, JJ.